Citation Nr: 1617209	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  15-31 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 2007 to May 2011.

This matter is on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   

While the Veteran originally requested a hearing before the Board, this request was withdrawn by the Veteran's representative in April 2016.  38 C.F.R. § 20.700 (2015).  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).


FINDING OF FACT

It is at least as likely as not that the Veteran's sleep apnea is related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  3 8 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R.  §§ 3.159, 3.303, 3.304 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995)

In this case, the Veteran is claiming entitlement to service connection for sleep apnea, and the Board determines that service connection is not warranted, based on the evidence of record.  Specifically, the evidence of record includes a January 2015 opinion from a private physician, who opined that the Veteran's sleep apnea was related to his active duty service.  This opinion was based on the lack of symptoms prior to service, the advent of such symptoms very shortly after service and the fact that the Veteran did not exhibit any significant weight gain.  This opinion is provided in conjunction with credible statements made by fellow Marines, who recalled the Veteran having sleep apnea in service.  

While the evidence includes a negative opinion by a VA examiner in August 2015, this opinion is not sufficient enough to rebut the private physician's opinion.  Therefore, the weight of the evidence supports service connection, or is at the very least the evidence is in equipoise.  As such, service connection for sleep apnea should be granted. 

VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

Service connection for sleep apnea is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


